                                             KIRKLAND 8. ELLIS LLP
                                                      AND AFFILIATED PARTNERSHIPS




                                                        601 Lexington Avenue
                                                      New York, New York 10022
      Dale M. Cendali, P.C.
      To Call Writer Directly:                             (212)446-4800                                             Facsimile:
          (212)446-4846                                                                                           (212)446-4900
    dale.cendali@kirkland.com                             www.kirkland.com



                                                        March 19, 2019
     Via ECF

     Hon. Laura Taylor Swain
     United States District Judge
     Southern District of New York
     Daniel Patrick Moynihan Courthouse
     500 Pearl Street
     New York, NY 10007

                          Re:      Solid Oak Sketches, LLC v. 2K Games, Inc., No. 16 Civ. 724 (LTS) (SDA)

      Dear Judge Swain:

             We represent Defendants-Counterclaimants 2K Games, Inc. and Take-Two Interactive
      Software, Inc. (collectively “Take-Two”) in the above-referenced litigation. On September 21,
      2018, the Court granted Take-Two’s motion to stay pre-trial proceedings (Dkt. 125) until the
      Court rules on Take-Two’s pending motion for summary judgment (Dkt. 127). See Dkt. 145 (the
      “Stay Order”). Pursuant to the Stay Order, the pre-trial conference in this case was adjourned
      from December 7, 2018 to a control date of May 9, 2019 (“Control Date”). Accordingly, the
      deadline by which the parties are required to begin pre-trial discussions under the previously
      entered pre-trial scheduling order (Dkt. 72) was reset to March 25, 2019 (45 days prior to the
      Control Date). See Dkt. 72.

              As this case remains stayed and in the interest of judicial economy, the parties
      respectfully request that the Control Date and all associated pre-trial deadlines be further
      adjourned until such time as Take-Two’s summary judgment motion is decided. Pursuant to
      your Honor’s Individual Practice 1(F), Take-Two conferred with Plaintiff-Counterdefendant
      Solid Oak Sketches, LLC (“Solid Oak”), and Solid Oak consents to this extension. As discussed
      above, the date for the pre-trial conference was previously adjourned once, to the Control Date,
      when Your Honor entered the Stay Order.




      cc:             Counsel of record (via ECF)



Beijing     Chicago    Hong Kong   Houston   London    Los Angeles    Munich        Palo Alto   San Francisco   Shanghai   Washington, D.C.
